EXHIBIT 10.1

 

MAF BANCORP, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made as of the
date set forth on the signature page hereof by and between MAF Bancorp, Inc., a
Delaware corporation (the “Company”), and the undersigned Participant
(“Participant”). Except as otherwise indicated or defined in paragraph 1 hereof,
all words with initial capitals shall have the same meaning as ascribed to them
in the Plan. Participant acknowledges receipt of a copy of the Plan.

 

WHEREAS, the Company desires to grant to Participant a restricted stock unit
award (“RSU”), pursuant to the MAF Bancorp, Inc. Incentive Compensation Plan
(the “Plan”) and this Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Definitions. For the purposes of this Agreement:

 

(a) “Affiliate” means the Company and any other direct or indirect subsidiary of
the Company.

 

(b) “Change in Control” shall mean any of the following events:

 

(i) a change in control which would be required to be reported in response to
Item 1.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or

 

(ii) a change in control of the Company or the Bank within the meaning of the
Home Owners Loan Act of 1933, as amended, and the Rules and Regulations
promulgated by the Office of Thrift Supervision (or its predecessor agency), as
in effect on the date hereof, including Section 574 of such regulations; or

 

(iii) without limitation, at such time as any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities, or makes an offer to purchase and completes the
purchase of securities, of the Bank or Company representing 20% or more of the
Bank’s or Company’s outstanding securities ordinarily having the right to vote
at the election of directors except for (i) any securities purchased by the
employee stock ownership plan and trust of the Company or a subsidiary or
(ii) any securities of the Bank owned by the Company; or

 

(iv) individuals who constitute either the Company’s Board of Directors on the
date hereof (the “Incumbent Board”), or the Board of Directors of Mid America
Bank (“Bank”) on the date hereof (the “Bank Incumbent Board”), cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board or the Bank Incumbent Board, as the case may be, or whose nomination for
election by the stockholders was approved by the Nominating Committee serving
under the Incumbent Board or the Bank



--------------------------------------------------------------------------------

Incumbent Board, shall be, for purposes of this clause (iv), considered as
though such individual was a member of the Incumbent Board or the Bank Incumbent
Board, as the case may be; or

 

(v) consummation of a reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or Company or similar transaction
occurs (each a “Business Combination”) that results in a change of control. A
Business Combination will not be deemed to result in a change of control if:
(1) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total voting power represented by the voting securities entitled to vote
generally in the election of directors of the resulting entity from the Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Bank or Company or all or substantially all of the Bank’s
or Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions of such voting power as their ownership of
the Voting Stock immediately prior to the Business Combination, and (2) at least
a majority of the members of the board of directors of the resulting entity from
the Business Combination were members of the Incumbent Board or Bank Incumbent
Board, respectively, at the time of the execution of the initial agreement, or
action of the Incumbent Board or Bank Incumbent Board, providing for such
Business Combination; or

 

(vi) a proxy statement shall be distributed soliciting proxies from stockholders
of the Company, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company and such
proxy statement proposal is approved by the shareholders of the Company; or

 

(vii) a tender offer is made and completed for 20% or more of the outstanding
securities of the Company.

 

However, notwithstanding anything contained in this section to the contrary, a
Change in Control shall not be deemed to have occurred as a result of an event
described in (i), (ii), (iii), (v) or (vii) above which resulted from an
acquisition or proposed acquisition of stock of the Company by a person, as
defined in the OTS’ Acquisition of Control Regulations (12 C.F.R. § 574) (the
“Control Regulations”), who was an executive officer of the Company on the date
of the adoption of the MAF Incentive Compensation Plan and who has continued to
serve as an executive officer of the Company as of the date of the event
described in (i), (ii), (iii), (v) or (vii) above (an “incumbent officer”). In
the event a group of individuals acting in concert satisfies the definition of
“person” under the Control Regulations, the requirements of the preceding
sentence shall be satisfied and thus a change in control shall not be deemed to
have occurred if at least one individual in the group is an incumbent officer.



--------------------------------------------------------------------------------

(c) “Resignation” means Participant’s relinquishment of service as an employee
or director with the Company and all Affiliates.

 

(d) “Retirement” means any Resignation or Termination of employment with the
Company and all Affiliates, other than due to death or Termination for Cause,
(i) on or after the Participant’s normal retirement date or early retirement
date as from time to time set forth under any tax-qualified plan of the Company
or any Affiliate which covers the Participant. In the case of a director who is
not an employee, “Retirement” means retirement as a director of the Company and
all Affiliates.

 

(e) “Termination” means a termination of the employment of Participant by the
Company and all of its Affiliates for any reason, other than Resignation or a
Termination For Cause, including, but not limited to, permanent disability (as
determined by the Committee in accordance with the Code after receipt of medical
advice) or death.

 

(f) “Termination Date” means the date on which a Resignation, Termination or
Termination For Cause occurs.

 

(g) “Termination For Cause” means a termination of the employment of Participant
by the Company or any Affiliate due to:

 

(i) The commission by Participant, as reasonably determined by the Committee, of
any theft, embezzlement or felony against, or in a matter related to, the
Company or any Affiliates;

 

(ii) The commission of an unlawful or criminal act by Participant resulting in
material injury to the business or property of the Company or Affiliates or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;

 

(iii) The commission of an intentional act by Participant in the performance of
Participant’s duties as an employee or director of the Company or any Affiliate
amounting to gross negligence or misconduct or resulting in material injury to
the business or property of the Company or Affiliates, all as reasonably
determined by the Committee;

 

(iv) Gross misconduct in, or the continued and willful refusal by the
Participant after written notice by the Company to make himself available for,
the performance of the Participant’s duties for the Company or a subsidiary; or

 

(v) Suspension due to the direction of any authorized bank regulatory agency
that the Participant be relieved of his or her duties and responsibilities to
the Company or a subsidiary.

 

2. Grant and Designation of RSU. Upon the execution and delivery of this
Agreement and the related Restricted Stock Unit Certificate of even date
herewith, and subject to the Plan (the terms and provisions of which are
incorporated herein and expressly made a part hereof), the Company hereby grants
to Participant a Restricted Stock Unit, entitling the



--------------------------------------------------------------------------------

Participant to receive the number of shares of Common Stock set forth on the
Restricted Stock Unit Certificate on the vesting dates indicated on the
Restricted Stock Unit Certificate. The granting of this RSU does not confer upon
the Participant any rights as a shareholder, including the right to vote or the
right to receive dividends, until such time as the shares of Common Stock
covered by this RSU Agreement are vested and distributed in accordance with the
terms set forth in this Agreement and the attached Restricted Stock Unit
Certificate.

 

3. Tax Withholding. The Company shall have the power and the right to deduct or
withhold from cash compensation otherwise due to the Participant, the amount of
any minimum federal, state, or local income, Social Security and Medicare taxes
required by law or regulation to be withheld as a result of the vesting and
delivery of shares of Common Stock. Alternatively, subject to the Company’s
approval, the Participant may elect to pay such withholding amount to the
Company in cash or have the Company withhold from the shares delivered, shares
having a Fair Market Value equal to such required tax withholding amount. The
amount of any tax withholding, whether paid in cash or through the withholding
of shares, may not be in excess of the minimum amount of tax required to be
withheld. Upon receipt of the foregoing, the Company shall, as soon as
practicable, issue the shares of Common Stock as to which the RSU has been
vested.

 

4. Restriction on Delivery. Shares of Common Stock underlying the RSU may not be
delivered if the issuance of such shares would constitute a violation of any
applicable federal or state securities or other law or regulation. As a
condition to the delivery of shares of Common Stock underlying the RSU, the
Company may require Participant to make any representation and warranty to the
Company as may be required by any applicable law or regulation.

 

5. Effect of Termination of Employment or Other Relationship. The RSU, to the
extent not theretofore vested, shall terminate on Participant’s Termination
Date, except that:

 

(a) in the event a Termination Date occurs under circumstances that constitute
Participant’s Retirement, or in the event of a Termination Date after a Change
in Control, all unvested shares of Common Stock underlying the RSU shall become
vested and as soon as practicable thereafter, be distributed to the Participant;
and

 

(b) in the event a Termination Date occurs due to Participant’s Termination due
to death or Termination or Resignation due to permanent disability, all unvested
shares of Common Stock underlying the RSU shall become vested and as soon as
practicable thereafter, be distributed to the Participant or in the event of
death, Participant’s beneficiary.

 

6. Nontransferability. The RSU granted pursuant to this Agreement may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.

 

7. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the RSU upon any securities exchange or under any law or
regulation, or that the consent or approval of any governmental regulatory body
is necessary or desirable in connection with the granting of the RSU or the
acquisition of shares thereunder, Participant shall supply the



--------------------------------------------------------------------------------

Committee or Company, as the case may be, with such certificates,
representations and information as the Committee or Company, as the case may be,
may request and shall otherwise cooperate with the Company in obtaining any such
listing, registration, qualification, consent or approval.

 

8. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Participant at the address set forth on the records of
the Company, to the Company at its offices at 55th and Holmes Avenue, Clarendon
Hills, Illinois 60514, or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Agreement will be deemed to have been
given when received.

 

9. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

10. Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

11. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

12. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Participant may not assign any of Participant’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.

 

13. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

14. Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.



--------------------------------------------------------------------------------

15. Rights of Employment. In no event shall the granting of this RSU or
Participant’s acceptance hereof give or be deemed to give Participant any right
to be retained as an employee of the Company.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
15th day of December, 2004.

 

MAF BANCORP, INC. By:  

/s/ Michael J. Janssen

--------------------------------------------------------------------------------

Its:   Senior Vice President PARTICIPANT

 

--------------------------------------------------------------------------------

Printed Name: [NAME]



--------------------------------------------------------------------------------

Certificate Number

--------------------------------------------------------------------------------

  

Number of Shares

--------------------------------------------------------------------------------

[GRANT NUMBER]    [NUMBER OF SHARES]

 

MAF BANCORP, INC.

 

RESTRICTED STOCK UNIT CERTIFICATE

 

THIS CERTIFIES THAT [NAME] has been awarded RESTRICTED STOCK UNITS covering
[NUMBER OF SHARES] shares of Common Stock, $.01 par value, of MAF BANCORP, INC.
(the “Company”), subject to the terms and conditions of this Certificate, the
related Restricted Stock Unit Agreement and the MAF Bancorp, Inc. Incentive
Compensation Plan (“Incentive Compensation Plan”).

 

Subject to the terms provided in the Restricted Stock Unit Agreement or
Incentive Compensation Plan, the shares of Common Stock covered by this
Restricted Stock Unit Certificate shall be subject to the vesting schedule
below. Assuming the Participant is employed by the Company, the Bank or an
Affiliate on the vesting date specified below (unless otherwise provided in the
Restricted Stock Unit Agreement), the corresponding shares of Common Stock shall
be delivered pursuant to the Participant’s instructions as soon as practicable
thereafter.

 

Vesting Date

--------------------------------------------------------------------------------

  

Shares Vested

--------------------------------------------------------------------------------

[VESTING DATE]    [NUMBER VESTED]

 

IN WITNESS WHEREOF, MAF BANCORP, INC. has caused this Stock Option Certificate
to be signed by its duly authorized officer this 15th day of December, 2004.

 

By:  

/s/ Michael J. Janssen

--------------------------------------------------------------------------------

Its:   Senior Vice President